DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/26/2021 and 3/1/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yasushi et al. U.S. Patent 5,241,967.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 23, 25, 26, 28, 29 and 39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yasushi et al. U.S. Patent 5,241,967.
 Regarding claims 1 and 26, Berka discloses a brainwave actuated apparatus, comprising: a brainwave sensor (e.g. electrodes) for outputting brainwave signals (e.g. col. 5-6, lines 67-61; col. 7-8, lines 28-68 and 1-40; col. 10-11, lines 15-68 and 1-3; col. 14-15, lines 65-68 and 1-26; Fig. 1, 3, 4 and 10); an effector (e.g. photo stimulus generator) responsive to an input signal to provide biofeedback to a user (e.g. col. 5-6, lines 67-61; col. 7-8, lines 28-68 and 1-40; col. 10-11, lines 15-68 and 1-3; col. 14-15, lines 65-68 and 1-26; Fig. 1, 3, 4 and 10); a controller (e.g. CPU) operatively connected to an output of the brainwave sensor to receive the brainwave signals and a control input to the effector (e.g. col. 5-6, lines 67-61; col. 7-8, lines 28-68 and 1-40; col. 10-11, lines 15-68 and 1-3; col. 14-15, lines 65-68 and 1-26; Fig. 1, 3, 4 and 10), said controller adapted to: determine brainwave characteristics (e.g. frequency) of a the brainwave signal output by said the brainwave sensor, the characteristics indicative of a brain state of the user (e.g. col. 5-6, lines 67-61; col. 7-8, lines 28-68 and 1-40; col. 10-11, lines 15-68 and 1-3; col. 14-15, lines 65-68 and 1-26; Fig. 1, 3, 4 and 10); determine that the brain state of the user is a sleep state (e.g. col. 5-6, lines 67-61; col. 7-8, lines 28-68 and 1-40; col. 10-11, lines 15-68 and 1-3; col. 14-15, lines 65-68 and 1-26; Fig. 1, 3, 4 and 10); and derive a control signal to provide biofeedback stimulus by the effector based at least in part on the brain state, wherein the control signal is configured to provide the biofeedback stimulus to entrain a desired brain state (e.g. desired brain wave) and the biofeedback stimulus is in a range of desired brainwave entrainment and phase locked with the brainwave characteristics of the user, in a phase locked loop (e.g. col. 5-6, lines 67-61; col. 7-8, lines 28-68 and 1-40; col. 10-11, lines 15-68 and 1-3; col. 14-15, lines 65-68 and 1-26; Fig. 1, 3, 4 and 10). Regarding claim 26, Yasushi further discloses receiving additional brainwave signals tuned to a range of frequencies corresponding to the biofeedback stimulus for brainwave entrainment, wherein the biofeedback stimulus is output in a phase locked loop with the brainwave signals tuned to the range of frequencies 
	Regarding claim 23, Yasushi discloses the apparatus of claim 22, wherein the biofeedback stimulus includes one or more of sinusoidal signals of pure tone, spread spectrum excitation, or other arbitrary periodic or quasi-periodic signals (e.g. col. 5-6, lines 67-61; col. 7-8, lines 28-68 and 1-40; col. 10-11, lines 15-68 and 1-3; col. 14-15, lines 65-68 and 1-26; Fig. 1, 3, 4 and 10).
 	Regarding claim 24, Yasushi mentions biofeedback stimulus that includes binaural tones (e.g. col. 1, lines 38-46; col. 5-6, lines 67-61; col. 7-8, lines 28-68 and 1-40; col. 10-11, lines 15-68 and 1-3; col. 14-15, lines 65-68 and 1-26; Fig. 1, 3, 4 and 10).
 	Regarding claim 25, Yasushi discloses the apparatus of claim 1, wherein the biofeedback stimulus is one or more of a tactile stimulus, a temperature stimulus, an audio stimulus or a visual stimulus (e.g. col. 5-6, lines 67-61; col. 7-8, lines 28-68 and 1-40; col. 10-11, lines 15-68 and 1-3; col. 14-15, lines 65-68 and 1-26; Fig. 1, 3, 4 and 10).
	Regarding claim 28, Yasushi discloses the method of claim 26, further comprising: outputting an indication of additional brainwave signals that correspond to the range of frequencies corresponding to the biofeedback stimulus (e.g. col. 5-6, lines 67-61; col. 7-8, lines 28-68 and 1-40; col. 10-11, lines 15-68 and 1-3; col. 14-15, lines 65-68 and 1-26; Fig. 1, 3, 4 and 10).
 	Regarding claim 29, Berka discloses the method of claim 28, wherein the indication is a biofeedback signal (e.g. col. 5-6, lines 67-61; col. 7-8, lines 28-68 and 1-40; col. 10-11, lines 15-68 and 1-3; col. 14-15, lines 65-68 and 1-26; Fig. 1, 3, 4 and 10). 	
 	Regarding claim 39, Yasushi discloses a non-transitory computer readable medium comprising a computer readable memory storing computer executable instructions thereon that when executed by a computer cause the computer to perform the method of claim 26 (e.g. col. 5-6, lines 67-61; col. 7-8, lines 28-68 and 1-40; col. 10-11, lines 15-68 and 1-3; col. 14-15, lines 65-68 and 1-26; Fig. 1, 3, 4 and 10).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasushi as applied to the claims above, and further in view of Berka et al. U.S. PGPub 2010/0087701.
Yasushi discloses determining a sleep state, but does not explicitly disclose determining a REM sleep state. Yasushi does not explicitly disclose re-sleeping the user or detecting transitions between a sleep and awake state.
 	Regarding claim 32, Berka discloses the method of claim 26, further comprising: determining that the brain state of the user is a REM sleep state (e.g. pg. 2-3, ¶19-26; pg. 4, ¶35; pg. 5, ¶42-45; pg. 6, ¶48; Fig. 1-4); and providing the stimulus from the effector to awaken the user (e.g. pg. 2-3, ¶19-26; pg. 4, ¶35; pg. 5, ¶42-45; pg. 6, ¶48; Fig. 1-4).
 	Regarding claim 33, Berka discloses the method of claim 32, further comprising: accepting input that describes a dream, wherein the characteristics are indicative of an emotional state (e.g. pg. 2-3, ¶19-26; pg. 4, ¶35; pg. 5, ¶42-45; pg. 6, ¶48; Fig. 1-4).
 	Regarding claim 34, Berka discloses the method of claim 32, further comprising: providing a further biofeedback stimulus from the effector for entrainment to re-sleep the user (e.g. pg. 2-3, ¶19-26; pg. 4, ¶35; pg. 5, ¶42-45; pg. 6, ¶48; Fig. 1-4).
 	Regarding claim 35, Berka discloses the method of claim 32, further comprising: detecting non-movement of a body part of the user, and, determining a further control signal, based at least in part on 
 	Regarding claim 36, Berka discloses the method of claim 26, further comprising: detecting a transition from an awake state to the sleep state (e.g. pg. 2-3, ¶19-26; pg. 4, ¶35; pg. 5, ¶42-45; pg. 6, ¶48; Fig. 1-4).
 	Regarding claim 37, Berka discloses the method of claim 26, further comprising: detecting a transition from the sleep state to an awake state (e.g. pg. 2-3, ¶19-26; pg. 4, ¶35; pg. 5, ¶42-45; pg. 6, ¶48; Fig. 1-4).
 	Regarding claim 38, Berka discloses the method of claim 26, wherein the determining that the brain state of the user is the sleep state is based at least in part on one or more of a heart rate of the user or a motion vibration sensed from the user (e.g. pg. 2-3, ¶19-26; pg. 4, ¶35; pg. 5, ¶42-45; pg. 6, ¶48; Fig. 1-4).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to determine a REM sleep state and provide stimulus to reach a desired sleep or awake state. One of ordinary skill in the art would have been motivated to do this in order to assist the user in achieving the desired brain state.
 	Therefore, it would have been obvious to modify Yasushi with Clare to obtain the invention as specified in claims 32-38.

Claims 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi as applied to the claims above, and further in view of Clare U.S. PGPub 2010/0010289.
Regarding claim 24, Berka discloses biofeedback stimulus being audible sounds (e.g. col. 5-6, lines 67-61; col. 7-8, lines 28-68 and 1-40; col. 10-11, lines 15-68 and 1-3; col. 14-15, lines 65-68 and 1-26; Fig. 1, 3, 4 and 10), but does not explicitly disclose sounds having biurnal tones. Regarding claim 31, 
 	Clare discloses using biofeedback stimulus biurnal tones for user feedback (e.g. abstract; col. 4, lines 19-42). Clare discloses detecting a transition of a dominance of theta brainwaves to a dominance of alpha brainwaves (e.g. abstract; col. 4, lines 19-42).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use biurnal feedback and monitor brainwave transition. One of ordinary skill in the art would have been motivated to do this as a way to provide feedback to the user and ensure that the user is in the desired brain state.
 	Therefore, it would have been obvious to modify Yasushi with Clare to obtain the invention as specified in claims 24 and 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








CK
November 17, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116